IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JAMES HELD, JR., ADMINISTRATOR OF         : No. 469 WAL 2018
THE ESTATES OF BRIANNA AUDREY             :
DACUS, DECEASED; TRINITY ANN              :
DACUS, DECEASED; AND JAMIE D.             : Petition for Allowance of Appeal from
MALANOWSKI, DECEASED AND SAINT            : the Order of the Superior Court
VINCENT HEALTH CENTER,                    :
INDIVIDUALLY AND D/B/A SAINT              :
VINCENT BEHAVIORAL SERVICES;              :
SAINT VINCENT MEDICAL EDUCATION           :
AND RESEARCH INSTITUTE, INC.,             :
INDIVIDUALLY AND D/B/A SAINT              :
VINCENT MEDICAL GROUP; SAINT              :
VINCENT HEALTH SYSTEM                     :
INDIVIDUALLY AND D/B/A SAINT              :
VINCENT BEHAVIORAL HEALTH                 :
SERVICES,                                 :
                                          :
                   Respondents            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
KHOA TRAN, M.D.,                          :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of April, 2019, the Petition for Allowance of Appeal is

DENIED.